Citation Nr: 0807862	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-35 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Validity of an overpayment of improved death pension benefits 
in the calculated amount of $27,916.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from March 1971 to April 1973.  
He died in January 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 determination of the 
St. Paul Regional Office Pension Maintenance Center (RO), 
which retroactively reduced the appellant's death pension 
benefits, effective March 1, 1997, resulting in an 
overpayment in the calculated amount of $27,916.  

In a March 2005 statement, the appellant both disagreed with 
the creation of the debt, and requested waiver of recovery of 
the overpayment.  However, to date, it appears that only the 
validity issue has been addressed by the RO.  The validity 
issue must be resolved prior to a decision on the waiver 
issue.  See Schaper v. Derwinski, 1 Vet.App. 430 (1991).  
However, this is a sequential process to be followed at a 
particular adjudicative level, and does not mean that the 
veteran must exhaust all appellate remedies on the validity 
issue prior to a decision on the waiver issue.  In this 
regard, the pertinent regulation (cited by the Court in 
Schaper) specifically states that the issues may be pursued 
simultaneously under 38 C.F.R. § 1.911(c).  Moreover, the 
Court in Schaper  contemplated an ultimate Board decision 
which would address both issues, which would be impossible if 
the waiver issue could not be decided until the validity 
issue had been resolved at all levels.  The Court retained 
jurisdiction of both issues, noting that the ultimate issue 
for which the veteran sought judicial review was his 
indebtedness to VA.  Schaper, at 437.  Accordingly, the issue 
of waiver of recovery of the overpayment is REFERRED to the 
RO for development and adjudication as appropriate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The overpayment at issue in this case was created in February 
2005, after the RO learned that the three minor children of 
the deceased veteran and the appellant had been in receipt of 
Social Security Administration (SSA) benefits since February 
1997.  Thus, the overpayment results solely from income of 
the children.  There is no evidence that the family received 
any countable income other than VA pension and SSA benefits 
during the period of the overpayment, and the appellant 
claims financial hardship.  Under certain circumstances, a 
child's available income may be excluded from the countable 
family income.  The regulations pertaining to this exclusion, 
known as the "hardship exclusion," are as follows:  

Hardship exclusion of child's available income.  When 
hardship is established under the provisions of Sec. 
3.23(d)(6) of this part, there shall be excluded from 
the available income of any child or children an amount 
equal to the amount by which annual expenses necessary 
for reasonable family maintenance exceed the sum of 
countable annual income plus VA pension entitlement 
computed without consideration of this exclusion.  The 
amount of this exclusion shall not exceed the available 
income of any child or children, and annual expenses 
necessary for reasonable family maintenance shall not 
include any expenses which were  considered in 
determining the available income of the child or 
children or the countable annual income of the veteran 
or surviving spouse.  38 C.F.R. § 3.272(m) (2007); see 
38 U.S.C.A. §  1521(h) (West 2002).  

A child's income shall be considered "reasonably 
available" when it can be readily applied to meet the 
veteran's or surviving spouse's expenses necessary for 
reasonable family maintenance, and "hardship"' shall 
be held to exist when annual expenses necessary for 
reasonable family maintenance exceed the sum of 
countable annual income plus VA pension entitlement.  
Expenses necessary for reasonable family maintenance 
include expenses for basic necessities (such as food, 
clothing, shelter, etc.) and other expenses, determined 
on a case-by-case basis, which are necessary to support 
a reasonable quality of life.  38 C.F.R. § 3.23(d)(6) 
(2007).  

Simply put, a hardship exclusion of a child's income may be 
granted if the family's reasonable annual expenses are higher 
than the total family income, including the VA pension.  If 
the family's total expenses are higher than annual income, 
they may be used to reduce the child's countable income, up 
to the amount of the excess expenses, or the child's income, 
whichever is less.  

The SSA benefits were paid to the appellant on the children's 
behalf, and there is no indication that the children's SSA 
benefits were not reasonably available for family expenses.  
Moreover, the time limits in 38 C.F.R. § 3.660(b) do not 
apply when the deductible expenses are being applied solely 
to reduce or eliminate an overpayment in an Improved Pension 
account.  VA Adjudication Procedure Manual, M21-1MR, Part V, 
Subpart iii, Chapter 1 § G.41.b (Feb. 2007, previously at 
M21-1, Part IV,  16.30(b)).  Thus, the appellant must be 
afforded an opportunity to provide itemized statements of 
family expenses paid during all or part of the period of the 
overpayment.  If she provides relevant information, the RO 
must determine whether a hardship exclusion of the children's 
income may be applied to reduce any or all of the 
overpayment.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the appellant that if the 
reasonable family expenses for a 12-month 
period were higher than the total family 
income during that period, including the 
VA pension benefits she received for 
herself and her children, the expenses may 
be used to reduce the overpayment.  
Explain what are considered reasonable 
expenses, and identify specific 12-month 
annualization periods involved.  Undertake 
all other notification and development 
necessary, including the provision of any 
appropriate forms for itemizing expenses, 
to enable the appellant to attempt to 
reduce her overpayment by a hardship 
exclusion of her children's income.  All 
other appropriate procedures set forth in 
M21-1MR, Part V, Subpart iii, Chapter 1 
§ G.50 (Feb. 2007) should be followed.  
Advise her that if she needs help, or does 
not understand the information she 
receives, she should ask her 
representative for assistance, or contact 
the RO.  Tell her about any applicable 
time limits, and any other relevant 
procedural matters.

2.  After providing a suitable period for 
response, if the appellant has provided 
sufficient information as to expenses for 
any or all of the periods involved in the 
creation of the overpayment, adjudicate 
the matter of whether a hardship exclusion 
of the children's income applies for any 
or all of period covered by the 
overpayment, i.e., from March 1997 to 
January 2005.  If the decision remains 
adverse to the appellant, i.e., if an 
overpayment remains, she and her 
representative should be provided a 
supplemental statement of the case, and 
afforded an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



